            Case 1:20-cr-00078-AT Document 229 Filed 08/23/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: __________________
                                                                    DATE FILED: _8/23/2021____

               -against-
                                                                             20 Cr. 78-2 (AT)
LAFONE ELY,
                                                                                 ORDER
                                Defendant.
ANALISA TORRES, District Judge:

        The Court shall hold a change of plea hearing for Defendant Lafone Ely in person on
October 20, 2021, at 11:00 a.m., in Courtroom 15D of the United States Courthouse, 500 Pearl
Street, New York, New York 10007. In light of the ongoing COVID-19 pandemic, all individuals
seeking entry to 500 Pearl Street must complete a questionnaire and have their temperature taken
before being allowed entry into the courthouse. To gain entry to 500 Pearl Street, follow the
instructions provided here:
        https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-
        %20Public_Media_v.5.pdf.

       All individuals must practice social distancing at all times in the courthouse. Individuals must
wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas, gaiters, and
masks with valves are not permitted.

        By October 12, 2021, at 5:00 p.m., counsel must advise the Court of how many spectators will
attend the proceeding. The parties must advise the Court by the same date how many individuals will
be seated at counsels’ tables. Special accommodations may need to be made if more than ten spectators
are expected to attend, or more than three individuals are expected to be seated at each counsel’s table.

        Members of the press and public who are not able to attend the proceeding may access the audio
feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: August 23, 2021
       New York, New York
